Citation Nr: 0415478	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability rating for 
acne, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1996 to 
March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, granted service connection for acne and assigned a 
noncompensable evaluation to this disability, effective from 
March 2000.  

Following receipt of notification of the August 2000 
decision, the veteran perfected a timely appeal with respect 
to the issue of entitlement to an initial increased 
(compensable) rating for his service-connected acne.  During 
the current appeal, and specifically by an April 2001 rating 
action, the RO awarded a 10 percent evaluation for this 
disorder, effective from March 2000.  The veteran has 
continued to express disagreement with the 10 percent rating 
assigned to his service-connected acne.  

The August 2000 rating action also denied service connection 
for right thumb and respiratory disability and assigned 
noncompensable evaluations for myositis and fasciitis of the 
left tibia, tinea pedis and patella spurring; an April 2001 
rating action assigned a noncompensable evaluation for herpes 
simplex.  The veteran filed notices of disagreement; and 
these matters were the subjects of statements of the case.  
These matters were not appealed and will not be addressed in 
this decision.  See 38 C.F.R. § 20.200 (2003) (An appeal 
consists of a timely filed notice of disagreement in writing 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.).  


REMAND

During the current appeal, the Board notes that there was a 
recent and substantial change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In particular, this law 
redefines the obligations of VA with respect to the duty to 
notify and to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  VA 
regulations have also been revised as a result of these 
changes and is effective from November 9, 2000, except that 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
in the present case indicates that VA has not satisfied the 
notification requirements of the VCAA.  

Further review of the claims folder indicates that, in July 
2000, the veteran underwent a VA general medical examination.  
In the report of this evaluation, the examiner noted that the 
veteran had "acne in the fact and upper back."  The 
examiner diagnosed, in pertinent part, "[a]cne on the fact 
and upper back."  A review of the claims folder indicates 
that the veteran has not been accorded a specialized VA 
dermatological examination during the current appeal.  
Significantly, the report of the July 2000 VA general medical 
examination does not provide adequate information with which 
to rate the veteran's service-connected acne.  See, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to, and since, 
August 30, 2002).  

Records of VA outpatient treatment that the veteran has 
received since his separation from active military duty in 
March 2000 do not provide the necessary information.  A VA 
report dated in March 2001 simply reflects the presence of 
pink cystic papules and nodules over the veteran's face and 
chest with scattered pustules on his back.  In addition, a VA 
record dated in February 2002 indicates the presence of a few 
papules and pustules on the veteran's face and neck.  As 
such, the Board concludes that, on remand, the veteran should 
be accorded a VA dermatological examination which will 
provide the data necessary with which to evaluate adequately 
his service-connected acne.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should also procure copies of 
all records of acne treatment that the 
veteran has received at the VA Medical 
Center in Miami, Florida since January 
2003.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination 
to determine the nature and extent of the 
service-connected acne.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including photographs of the 
affected area(s) related to the 
service-connected disorder, should be 
performed.  The photographs should be 
made part of the examination report and, 
as such, should be included in the 
veteran's claims folder.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.   
 
After reviewing the claims folder as well 
as interviewing and examining the 
veteran, the examiner should specifically 
discuss the presence (including frequency 
and extent) or absence of exfoliation, 
exudation, itching, lesions, 
disfigurement, ulceration, crusting, and 
systemic or nervous manifestations.  In 
addition, the examiner should express an 
opinion as to whether the veteran's 
service-connected acne is exceptionally 
repugnant.  

Further, the examiner should discuss the 
approximate percentage of the veteran's 
entire body and the approximate 
percentage of the exposed areas affected 
by the service-connected acne as well as 
the frequency with which any systemic 
therapy (such as corticosteroids or other 
immunosuppressive drugs) may have been 
required during the past 12-month period.  

4.  The RO should then adjudicate the 
issue of entitlement to an initial 
disability rating greater than 10 percent 
for the service-connected acne.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



